Title: To George Washington from John Hancock, 16 April 1777
From: Hancock, John
To: Washington, George



Sir,
Philada April 16th 1777.

The enclosed Resolves will convey to you such Information of the Proceedings of Congress as may be necessary for your Direction and future Conduct touching the same.
In the present Situation of the British Army, it is extremely to be wished, that an Attack could be made upon their Troops in Rhode Island, which, tho’ it should not prove successful, would, in all Probability, cause a Diversion of their Forces in New Jersey or elsewhere. The Congress therefore have strongly recommended to the State of Rhode Island to make the Attack, and to the States of Massachussetts Bay and Connecticut to afford them all the Assistance in their Power in executing this important Service. I have wrote to these States on the Subject.
The printed Resolves herewith transmitted, being of the utmost Consequence, I beg Leave to refer your Attention to them. Should they fail of procuring the several Quotas to be raised by the respective States, it is the Intention of Congress, that after the first of May, Draughts should be made from the Militia.
Your Favour of the 12th Inst. I was duely honoured with, and immediately communicated the same to Congress. I have the Honour to be with the greatest Esteem & Respect, Sir, your most obed. & very hble Servt

John Hancock, Prest

